
	

113 HR 4228 : DHS Acquisition Accountability and Efficiency Act
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4228
		IN THE SENATE OF THE UNITED STATES
		June 10, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Department of Homeland Security to improve discipline, accountability, and
			 transparency in acquisition program management.
	
	
		1.Short titleThis Act may be cited as the DHS Acquisition Accountability and Efficiency Act.
		2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Definitions.
				Sec. 5. Prohibition on additional authorization of appropriations.
				Title I—Acquisition Authorities
				Sec. 101. Acquisition authorities for Under Secretary for Management.
				Sec. 102. Acquisition authorities for Chief Financial Officer.
				Sec. 103. Acquisition authorities for Chief Information Officer.
				Sec. 104. Chief Procurement Officer.
				Sec. 105. Requirements to ensure greater accountability for acquisition programs.
				Title II—Acquisition Program Management Discipline
				Sec. 201. Acquisition Review Board.
				Sec. 202. Requirements to reduce duplication in acquisition programs.
				Sec. 203. Government Accountability Office review of Board and of requirements to reduce
			 duplication in acquisition programs.
				Sec. 204. Excluded Party List System waivers.
				Sec. 205. Inspector General oversight of suspension and debarment.
				Title III—Acquisition Program Management Accountability and Transparency
				Sec. 301. Congressional notification and other requirements for major acquisition program breach.
				Sec. 302. Multiyear acquisition strategy.
				Sec. 303. Acquisition reports.
				Sec. 304. Government Accountability Office review of multiyear acquisition strategy.
				Sec. 305. Office of Inspector General report.
			
		3.FindingsCongress finds the following:
			(1)The Department of Homeland Security does not consistently implement its policies and Government and
			 private sector best practices for acquisitions and procurement.
			(2)It is difficult to determine the cost of the Department’s major acquisition programs because the
			 Department has not provided consistent, comparable updates on an annual
			 basis. As of January 2014, the Department identified over 80 major
			 acquisition programs costing over $300,000,000, and, based on 2011,
			 estimates it plans to spend about $170,000,000,000 in the future on major
			 acquisition programs.
			(3)Since 2005, the Government Accountability Office has placed Department acquisition management
			 activities on its High-Risk List, which identifies Government operations that have greater susceptibility to fraud, waste, abuse,
			 and mismanagement or greater need for transformation to address economy,
			 efficiency, or effectiveness challenges.
			(4)While the Department has taken actions to address some high-risk acquisition program management
			 issues, many programs continue to experience challenges with funding
			 instability, workforce shortfalls, reliable cost estimates, realistic
			 schedules, agreed-upon baseline objectives, and consistent and reliable
			 data needed to accurately measure program performance.
			(5)Of the 77 Department major acquisition programs in 2011, the Government Accountability Office
			 identified 42 programs that experienced cost growth, schedule slips, or
			 both. The Department reported that the magnitude of the cost growth for 16
			 of the 42 programs, which increased from almost $20,000,000,000 to over
			 $50,000,000,000 in 2011, had an aggregate increase of 166 percent.
			(6)In 2012, the Government Accountability Office found that only 20 of 63 programs had
			 Department-approved acquisition program baselines. The Government
			 Accountability Office also reported that the Department planned to spend
			 more than $105 billion on programs lacking acquisition program baselines.
			4.Definitions
			(a)In generalIn this Act:
				(1)SecretaryThe term Secretary means the Secretary of Homeland Security.
				(2)DepartmentThe term Department means the Department of Homeland Security.
				(3)Congressional homeland security committeesThe term congressional homeland security committees means—
					(A)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate; and
					(B)the Committee on Appropriations of the House of Representatives and of the Senate.
					(b)Additional definitionsIn this Act:
				(1)AcquisitionThe term acquisition has the meaning provided in section 131 of title 41, United States Code.
				(2)Best practicesThe term best practices, with respect to acquisition, means a knowledge-based approach to capability development that
			 includes identifying and validating needs; assessing alternatives to
			 select the most appropriate solution; clearly establishing well-defined
			 requirements; developing realistic cost assessments and schedules;
			 securing stable funding that matches resources to requirements;
			 demonstrating technology, design, and manufacturing maturity; using
			 milestones and exit criteria or specific accomplishments that demonstrate
			 progress; adopting and executing standardized processes with known success
			 across programs; establishing an adequate workforce that is qualified and
			 sufficient to perform necessary functions; and integrating these
			 capabilities into the Department’s mission and business operations.
				(c)Amendments to definitions in homeland security act of 2002Section 2 of the Homeland Security Act of 2002 is amended—
				(1)by striking In this Act, and inserting (a) In General.—In this Act,;
				(2)in paragraph (2)—
					(A)by inserting (A) after (2); and
					(B)by adding at the end the following new subparagraph:
						
							(B)The term congressional homeland security committees means—
								(i)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate; and
								(ii)the Committee on Appropriations of the House of Representatives and of the Senate, where
			 appropriate.; and
					(3)by adding at the end the following new subsection:
					
						(b)Acquisition-Related definitionsIn this Act, the following definitions apply:
							(1)AcquisitionThe term acquisition has the meaning provided in section 131 of title 41, United States Code.
							(2)Acquisition decision authorityThe term acquisition decision authority means the authority, held by the Secretary acting through the Deputy Secretary or Under Secretary
			 for Management—
								(A)to ensure compliance with Federal law, the Federal Acquisition Regulation, and Department
			 acquisition management directives;
								(B)to review (including approving, halting, modifying, or cancelling) an acquisition program through
			 the life cycle of the program;
								(C)to ensure that program managers have the resources necessary to successfully execute an approved
			 acquisition program; and
								(D)to ensure good program management of cost, schedule, risk, and system performance of the
			 acquisition, including assessing acquisition program baseline breaches and
			 directing any corrective action for such breaches.
								(3)Acquisition decision eventThe term acquisition decision event, with respect to an investment or acquisition program, means a predetermined point within the
			 acquisition phases of the investment or acquisition program at which the
			 investment or acquisition program will undergo a review prior to
			 commencement of the next phase.
							(4)Acquisition decision memorandumThe term acquisition decision memorandum, with respect to an acquisition, means the official acquisition decision event record that
			 includes a documented record of decisions, exit criteria, and assigned
			 actions for the acquisition as determined by the person exercising
			 acquisition decision authority for the acquisition.
							(5)Acquisition program baselineThe term acquisition program baseline, with respect to an acquisition program, means a summary of the cost, schedule, and performance
			 parameters, expressed in standard, measurable, quantitative terms, which
			 must be met in order to accomplish the goals of the program.
							(6)Capability development planThe term capability development plan, with respect to a proposed acquisition, means the document that the Acquisition Review Board
			 approves for the first acquisition decision event related to validating
			 the need of a proposed acquisition.
							(7)Component acquisition executiveThe term Component Acquisition Executive means the senior acquisition official within a Component who is designated in writing by the Under
			 Secretary for Management, in consultation with the Component head, with
			 authority and responsibility for leading a process and staff to provide
			 acquisition and program management oversight, policy, and guidance to
			 ensure that statutory, regulatory, and higher level policy requirements
			 are fulfilled, including compliance with Federal law, the Federal
			 Acquisition Regulation, and Department acquisition management directives
			 established by the Under Secretary for Management.
							(8)Life cycle costThe term life cycle cost, with respect to an acquisition program, means all costs associated with research, development,
			 procurement, operation, integrated logistics support, and disposal under
			 the program, including supporting infrastructure that plans, manages, and
			 executes the program over its full life, and costs of common support items
			 incurred as a result of the program.
							(9)Major acquisition programThe term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual
			 total expenditure of at least $300,000,000 (based on fiscal year 2014
			 constant dollars) over its life cycle cost..
				5.Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made
			 by this Act. This Act and such amendments shall be carried out using
			 amounts otherwise available for such purposes.
		IAcquisition Authorities
			101.Acquisition authorities for Under Secretary for ManagementSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended—
				(1)in subsection (a)(2), by striking Procurement and inserting Acquisition and procurement; and
				(2)by adding at the end the following:
					
						(d)Acquisition and related responsibilities
							(1)In generalNotwithstanding section 1702(b) of title 41, United States Code, the Under Secretary for Management is the Chief Acquisition
			 Officer of the Department. As Chief Acquisition Officer, the Under
			 Secretary shall have the authority and perform the functions as specified
			 in section 1702(b) of such title, and perform all other functions and
			 responsibilities delegated by the Secretary or described in this
			 subsection.
							(2)Duties and responsibilitiesIn addition to the authority and functions specified in section 1702(b) of title 41, United States Code, the duties and responsibilities of the Under Secretary for
			 Management related to acquisition include the following:
								(A)Advising the Secretary regarding acquisition management activities, taking into account risks of
			 failure to achieve cost, schedule, or performance parameters, to ensure
			 that the Department achieves its mission through the adoption of widely
			 accepted program management best practices and standards.
								(B)Exercising the acquisition decision authority to approve, halt, modify (including the rescission of
			 approvals of program milestones), or cancel major acquisition programs,
			 unless the Under Secretary delegates the authority to a Component
			 Acquisition Executive pursuant to paragraph (3).
								(C)Establishing policies for acquisition that implement an approach that takes into account risks of
			 failure to achieve cost, schedule, or performance parameters that all
			 Components of the Department shall comply with, including outlining
			 relevant authorities for program managers to effectively manage
			 acquisition programs.
								(D)Ensuring that each major acquisition program has a Department-approved acquisition program
			 baseline.
								(E)Ensuring that the heads of Components and Component Acquisition Executives comply with Federal law,
			 the Federal Acquisition Regulation, and Department acquisition management
			 directives.
								(F)Ensuring that grants and financial assistance are provided only to individuals and organizations
			 that are not suspended or debarred.
								(G)Distributing guidance throughout the Department to ensure that contractors involved in
			 acquisitions, particularly companies that access the Department’s
			 information systems and technologies, adhere to internal cybersecurity
			 policies established by the Department of Homeland Security.
								(3)Delegation of acquisition decision authority
								(A)Level 3 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the
			 relevant Component Acquisition Executive for an acquisition program that
			 has a life cycle cost estimate of less than $300,000,000.
								(B)Level 2 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the
			 relevant Component Acquisition Executive for a major acquisition program
			 that has a life cycle cost estimate of at least $300,000,000 but not more
			 than $1,000,000,000 if all of the following requirements are met:
									(i)The Component concerned possesses working policies, processes, and procedures that are consistent
			 with Department-level acquisition policy.
									(ii)The Component Acquisition Executive has adequate, experienced, dedicated program management
			 professional staff commensurate with the size of the delegated portfolio.
									(iii)Each major acquisition program concerned has written documentation showing that it has a
			 Department-approved acquisition program baseline and it is meeting
			 agreed-upon cost, schedule, and performance thresholds.
									(4)Excluded parties list system consultationThe Under Secretary for Management shall require that all Department contracting and procurement
			 officials consult the Excluded Parties List System (or successor system)
			 as maintained by the General Services Administration prior to awarding a
			 contract or grant or entering into other transactions to ascertain whether
			 the selected contractor is excluded from receiving Federal contracts,
			 certain subcontracts, and certain types of Federal financial and
			 non-financial assistance and benefits.
							(5)Relationship to under secretary for science and technologyNothing in this subsection shall diminish the authority granted to the Under Secretary for Science
			 and Technology under this Act. The Under Secretary for Management and the
			 Under Secretary for Science and Technology shall cooperate in matters
			 related to the coordination of acquisitions across the Department so that
			 investments of the Directorate of Science and Technology can support
			 current and future requirements of the Components..
				102.Acquisition authorities for Chief Financial OfficerSection 702 of the Homeland Security Act of 2002 (6 U.S.C. 342) is amended by adding at the end of subsection (b)(2) the following new subparagraph:
				
					(J)Notwithstanding section 902 of title 31, United States Code, provide leadership over financial management policy and programs
			 for the Department as they relate to the Department’s acquisitions
			 programs, in consultation with the Under Secretary for Management..
			103.Acquisition authorities for Chief Information OfficerSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended by adding at the end the following new subsection:
				
					(c)Acquisition responsibilitiesNotwithstanding section 11315 of title 40, United States Code, the acquisition responsibilities of the Chief Information
			 Officer, in consultation with the Under Secretary for Management, shall
			 include the following:
						(1)Serve as the lead technical authority for information technology programs and establish
			 departmental information technology priorities, policies, processes,
			 standards, guidelines, and procedures.
						(2)Oversee the management of the Homeland Security Enterprise Architecture and ensure that, before
			 each acquisition decision event, approved information technology
			 acquisitions comply with departmental information technology management
			 processes, technical requirements, and the Homeland Security Enterprise
			 Architecture, and in any case in which information technology acquisitions
			 do not comply with Departmental management directives, make
			 recommendations to the Acquisition Review Board regarding such
			 noncompliance.
						(3)Be responsible for providing recommendations to the Acquisition Review Board established in section
			 836 of this Act on information technology programs, and be responsible for
			 developing information technology acquisition strategic guidance..
			104.Chief Procurement Officer
				(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:
					
						708.Chief Procurement Officer
							(a)In generalThere is a Chief Procurement Officer of the Department, who shall report directly to the Under
			 Secretary for Management. The Chief Procurement Officer is the senior
			 procurement executive for purposes of section 1702(c) of title 41, United States Code, and shall perform procurement functions as specified in such
			 section. The Chief Procurement Officer also shall perform other functions
			 and responsibilities set forth in this section and as may be assigned by
			 the Under Secretary for Management.
							(b)ResponsibilitiesThe Chief Procurement Officer shall—
								(1)exercise leadership and authority to the extent delegated by the Under Secretary for Management
			 over the Department procurement function;
								(2)issue acquisition regulations and policies;
								(3)account for the integrity, performance, and oversight of Department procurement and contracting
			 functions and be responsible for ensuring that a procurement’s contracting
			 strategy and plans are consistent with the intent and direction of the
			 Acquisition Review Board established in section 836 of this Act;
								(4)serve as the Department’s business advisor and main liaison to industry on procurement-related
			 issues by providing advice on industry engagement, acquisition policy,
			 oversight of the procurement function, and development of the acquisition
			 workforce;
								(5)oversee a centralized certification and training program, in consultation with the Under Secretary
			 for Management, for the entire Department acquisition workforce while
			 using, to the greatest extent practicable, best practices and acquisitions
			 training opportunities already in existence within the Federal Government,
			 the private sector, or universities and colleges, as appropriate, and
			 including training on how best to identify actions that warrant referrals
			 for suspension or debarment;
								(6)delegate or retain contracting authority, as appropriate, except as provided in section 701(d)(3)
			 of this Act;
								(7)participate in the selection, and periodic performance review, of the head of each contracting
			 activity within the Department;
								(8)collect baseline data and establish performance measures on the impact of strategic sourcing
			 initiatives on the private sector, including, in particular, small
			 businesses; and
								(9)ensure that a fair proportion (as defined pursuant to the Small Business Act (15 U.S.C. 631 et seq.)) of Federal contract and subcontract dollars are awarded to small businesses, maximize
			 opportunities for small business participation, and ensure, to the extent
			 practicable, small businesses that achieve qualified vendor status for
			 security-related technologies are provided an opportunity to compete for
			 contracts for such technology..
				(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding after the item relating to section 707 the following new item:
					
						
							Sec. 708. Chief Procurement Officer..
				105.Requirements to ensure greater accountability for acquisition programs
				(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is further amended by adding at the end the following new section:
					
						709.Requirements to ensure greater accountability for acquisition programs
							(a)Requirement To establish mechanismWithin the Management Directorate, the Under Secretary for Management shall establish a mechanism
			 to prioritize improving the accountability, standardization, and
			 transparency of major acquisition programs of the Department in order to
			 increase opportunities for effectiveness and efficiencies and to serve as
			 the central oversight function of all Department acquisition programs.
							(b)Responsibilities of executive directorThe Under Secretary for Management shall designate an Executive Director to oversee the requirement
			 under subsection (a). The Executive Director shall report directly to the
			 Under Secretary and shall carry out the following responsibilities:
								(1)Monitor the performance of Department acquisition programs regularly between acquisition decision
			 events to identify problems with cost, performance, or schedule that
			 Components may need to address to prevent cost overruns, performance
			 issues, or schedule delays.
								(2)Assist the Chief Acquisition Officer in managing the Department’s acquisition portfolio.
								(3)Conduct oversight of individual acquisition programs to implement Department acquisition program
			 policy, procedures, and guidance with a priority on ensuring the data it
			 collects and maintains from its Components is accurate and reliable.
								(4)Serve as the focal point within the Department for policy, process, and procedure regarding life
			 cycle cost estimating and analysis.
								(5)Serve as the focal point and coordinator for the acquisition life cycle review process and as the
			 executive secretariat for the Acquisition Review Board established under
			 section 836 of this Act.
								(6)Advise the persons having acquisition decision authority in making acquisition decisions consistent
			 with all applicable laws and in establishing clear lines of authority,
			 accountability, and responsibility for acquisition decisionmaking within
			 the Department.
								(7)Engage in the strategic planning and performance evaluation process required under section 306 of title 5, United States Code, and sections 1105(a)(28), 1115, 1116, and 9703 of title 31, United
			 States Code, by supporting the Chief Procurement Officer in developing
			 strategies and specific plans for hiring, training, and professional
			 development in order to rectify any deficiency within the Department’s
			 acquisition workforce.
								(8)Oversee the Component Acquisition Executive structure to ensure it has sufficient capabilities and
			 complies with Department policies.
								(9)Develop standardized certification standards in consultation with the Component Acquisition
			 Executives for all acquisition program managers.
								(10)In the event that a program manager’s certification or actions need review for purposes of
			 promotion or removal, provide input, in consultation with the relevant
			 Component Acquisition Executive, into the relevant program manager’s
			 performance evaluation, and report positive or negative experiences to the
			 relevant certifying authority.
								(11)Provide technical support and assistance to Department acquisitions and acquisition personnel in
			 conjunction with the Chief Procurement Officer.
								(12)Prepare the Department’s Comprehensive Acquisition Status Report, as required by the Department of
			 Homeland Security Appropriations Act, 2013 (division D of Public Law 113–6; 127 Stat. 343) and section 840 of this Act, and make such report available to congressional
			 homeland security committees.
								(13)Prepare the Department’s Quarterly Program Accountability Report as required by section 840 of this
			 Act, and make such report available to the congressional homeland security
			 committees.
								(c)Responsibilities of componentsEach head of a Component shall comply with Federal law, the Federal Acquisition Regulation, and
			 Department acquisition management directives established by the Under
			 Secretary for Management. For each major acquisition program, each head of
			 a Component shall—
								(1)establish a complete life cycle cost estimate with supporting documentation, including an
			 acquisition program baseline;
								(2)verify each life cycle cost estimate against independent cost estimates, and reconcile any
			 differences;
								(3)complete a cost-benefit analysis with supporting documentation;
								(4)develop and maintain a schedule that is consistent with scheduling best practices as identified by
			 the Comptroller General of the United States, including, in appropriate
			 cases, an integrated master schedule; and
								(5)ensure that all acquisition program information provided by the Component is complete, accurate,
			 timely, and valid..
				(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 708 the following new item:
					
						
							Sec. 709. Requirements to ensure greater accountability for acquisition programs..
				IIAcquisition Program Management Discipline
			201.Acquisition Review Board
				(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new section:
					
						836.Acquisition Review Board
							(a)In generalThe Secretary shall establish an Acquisition Review Board (in this section referred to as the Board) to strengthen accountability and uniformity within the Department acquisition review process,
			 review major acquisition programs, and review the use of best practices.
							(b)CompositionThe Deputy Secretary or Under Secretary for Management shall serve as chair of the Board. The
			 Secretary shall also ensure participation by other relevant Department
			 officials, including at least two Component heads or their designees, as
			 permanent members of the Board.
							(c)MeetingsThe Board shall meet every time a major acquisition program needs authorization to proceed from
			 acquisition decision events through the acquisition life cycle and to
			 consider any major acquisition program in breach as necessary. The Board
			 may also be convened for non-major acquisitions that are deemed high-risk
			 by the Executive Director referred to in section 709(b) of this Act. The
			 Board shall also meet regularly for purposes of ensuring all acquisitions
			 processes proceed in a timely fashion to achieve mission readiness.
							(d)ResponsibilitiesThe responsibilities of the Board are as follows:
								(1)Determine whether a proposed acquisition has met the requirements of key phases of the acquisition
			 life cycle framework and is able to proceed to the next phase and eventual
			 full production and deployment.
								(2)Oversee executable business strategy, resources, management, accountability, and alignment to
			 strategic initiatives.
								(3)Support the person with acquisition decision authority for an acquisition in determining the
			 appropriate direction for the acquisition at key acquisition decision
			 events.
								(4)Conduct systematic reviews of acquisitions to ensure that they are progressing in compliance with
			 the approved documents for their current acquisition phase.
								(5)Validate the acquisition documents of each major acquisition program, including the acquisition
			 program baseline, to ensure the reliability of underlying data.
								(6)Ensure that practices are adopted and implemented to require consideration of trade-offs among
			 cost, schedule, and performance objectives as part of the process for
			 developing requirements for major acquisition programs prior to the
			 initiation of the capability development plan, second acquisition decision
			 event, including, at a minimum, the following practices:
									(A)Department officials responsible for acquisition, budget, and cost estimating functions are
			 provided with the appropriate opportunity to develop estimates and raise
			 cost and schedule matters before performance objectives are established
			 for capabilities when feasible.
									(B)Full consideration of possible trade-offs among cost, schedule, and performance objectives for each
			 alternative is considered.
									(e)Acquisition program baseline report requirementIf the person exercising acquisition decision authority over a major acquisition program approves
			 the program to proceed beyond the acquisition decision event requiring a
			 capability development plan before it has a Department-approved
			 acquisition program baseline, then the Under Secretary for Management
			 shall create and approve an acquisition program baseline report on the
			 decision, and the Secretary shall—
								(1)within seven days after an acquisition decision memorandum is signed, notify in writing the
			 congressional homeland security committees of such decision; and
								(2)within 60 days after the acquisition decision memorandum is signed, submit a report to such
			 committees stating the rationale for the decision and a plan of action to
			 require an acquisition program baseline for the program.
								(f)Best practices definedIn this section, the term best practices has the meaning provided in section 4(b) of the DHS Acquisition Accountability and Efficiency Act..
				(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 835 the following new item:
					
						
							Sec. 836. Acquisition Review Board..
				202.Requirements to reduce duplication in acquisition programs
				(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
					
						837.Requirements to reduce duplication in acquisition programs
							(a)Requirement To establish policiesIn an effort to reduce duplication and inefficiency for all Department investments, including major
			 acquisition programs, the Deputy Secretary, in consultation with the Under
			 Secretary for Management, shall establish Department-wide policies to
			 integrate all phases of the investment life cycle and help the Department
			 identify, validate, and prioritize standards for common Component
			 requirements for major acquisition program requirements in order to
			 increase opportunities for effectiveness and efficiencies. The policies
			 shall also include strategic alternatives for developing and facilitating
			 a Department Component-driven requirements process that includes oversight
			 of a development test and evaluation capability; identification of
			 priority gaps and overlaps in Department capability needs; and provision
			 of feasible technical alternatives, including innovative commercially
			 available alternatives, to meet capability needs.
							(b)Mechanisms To carry out requirementThe Deputy Secretary, in consultation with the Under Secretary for Management, shall coordinate the
			 actions necessary to carry out subsection (a), using such mechanisms as
			 considered necessary by the Secretary to help the Department reduce
			 duplication and inefficiency for all Department investments, including
			 major acquisition programs.
							(c)CoordinationIn coordinating the actions necessary to carry out subsection (a), the Deputy Secretary shall
			 consult with the Under Secretary for Management, Component Acquisition
			 Executives, and any other Department officials, including the Under
			 Secretary for Science and Technology or his designee, with specific
			 knowledge of Department or Component acquisition capabilities to prevent
			 unnecessary duplication of requirements.
							(d)AdvisorsThe Deputy Secretary, in consultation with the Under Secretary for Management, shall seek and
			 consider input within legal and ethical boundaries from members of
			 Federal, State, local, and tribal governments, nonprofit organizations,
			 and the private sector, as appropriate, on matters within their authority
			 and expertise in carrying out the Department’s mission.
							(e)MeetingsThe Deputy Secretary, in consultation with the Under Secretary for Management, shall meet at least
			 quarterly and communicate with Components often to ensure that Components
			 do not overlap or duplicate spending or priorities on major investments
			 and acquisition programs within their areas of responsibility.
							(f)ResponsibilitiesIn carrying out this section, the responsibilities of the Deputy Secretary are as follows:
								(1)To review and validate the requirements documents of major investments and acquisition programs
			 prior to acquisition decision events of the investments or programs.
								(2)To ensure the requirements and scope of a major investment or acquisition program are stable,
			 measurable, achievable, at an acceptable risk level, and match the
			 resources planned to be available.
								(3)Before any entity of the Department issues a solicitation for a new contract, coordinate with other
			 Department entities as appropriate to prevent duplication and inefficiency
			 and—
									(A)to implement portfolio reviews to identify common mission requirements and crosscutting
			 opportunities among Components to harmonize investments and requirements
			 and prevent overlap and duplication among Components; and
									(B)to the extent practicable, to standardize equipment purchases, streamline the acquisition process,
			 improve efficiencies, and conduct best practices for strategic sourcing.
									(4)To ensure program managers of major investments and acquisition programs conduct analyses, giving
			 particular attention to factors such as cost, schedule, risk, performance,
			 and operational efficiency in order to determine that programs work as
			 intended within cost and budget expectations.
								(5)To propose schedules for delivery of the operational capability needed to meet each Department
			 investment and major acquisition program.
								(g)Best practices definedIn this section, the term best practices has the meaning provided in section 4(b) of the DHS Acquisition Accountability and Efficiency Act..
				(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 836 the following new item:
					
						
							Sec. 837. Requirements to reduce duplication in acquisition programs..
				203.Government Accountability Office review of Board and of requirements to reduce duplication in
			 acquisition programs
				(a)Review requiredThe Comptroller General of the United States shall conduct a review of the effectiveness of the
			 Acquisition Review Board established under section 836 of the Homeland
			 Security Act of 2002 (as added by section 201) and the requirements to
			 reduce duplication in acquisition programs established under section 837
			 of such Act (as added by section 202) in improving the Department’s
			 acquisition management process.
				(b)Scope of reportThe review shall include the following:
					(1)An assessment of the effectiveness of the Department in increasing program management oversight,
			 best practices and standards, and discipline among the Components of the
			 Department, including in working together and in preventing overlap and
			 duplication.
					(2)An assessment of the effectiveness of the Department in instilling program management discipline.
					(3)A statement of how regularly each major acquisition program is reviewed by the Board, how often the
			 Board stops major acquisition programs from moving forward in the phases
			 of the acquisition life cycle process, and the number of major acquisition
			 programs that have been halted because of problems with operational
			 effectiveness, schedule delays, or cost overruns.
					(c)Report requiredThe Comptroller General shall submit to the congressional homeland security committees a report on
			 the review required by this section not later than one year after the date
			 of the enactment of this Act. The report shall be submitted in
			 unclassified form but may include a classified annex.
				204.Excluded Party List System waiversThe Secretary of Homeland Security shall provide notification to the congressional homeland
			 security committees within five days after the issuance of a waiver by the
			 Secretary of Federal requirements that an agency not engage in business
			 with a contractor in the Excluded Party List System (or successor system)
			 as maintained by the General Services Administration and an explanation
			 for a finding by the Secretary that a compelling reason exists for this
			 action.
			205.Inspector General oversight of suspension and debarmentThe Inspector General of the Department of Homeland Security—
				(1)may audit decisions about grant and procurement awards to identify instances where a contract or
			 grant was improperly awarded to a suspended or debarred entity and whether
			 corrective actions were taken to prevent recurrence; and
				(2)shall review the suspension and debarment program throughout the Department of Homeland Security to
			 assess whether suspension and debarment criteria are consistently applied
			 throughout the Department and whether disparities exist in the application
			 of such criteria, particularly with respect to business size and
			 categories.
				IIIAcquisition Program Management Accountability and Transparency
			301.Congressional notification and other requirements for major acquisition program breach
				(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
					
						838.Congressional notification and other requirements for major acquisition program breach
							(a)Breach definedThe term breach, with respect to a major acquisition program, means a failure to meet any cost, schedule, or
			 performance parameter specified in the acquisition program baseline.
							(b)Requirements within department if breach occurs
								(1)Notifications
									(A)Notification of potential breachIf a major acquisition program has a potential for a future breach, as determined by the program
			 manager for that program, the program manager shall notify the person
			 exercising acquisition decision authority for the program.
									(B)Notification of actual breachIf an actual breach occurs in a major acquisition program, the program manager for that program
			 shall notify the head of the Component concerned, the Component
			 Acquisition Executive for the program, the Executive Director referred to
			 in section 709(b) of this Act, the Under Secretary for Management, and the
			 Deputy Secretary.
									(C)Notification to secretaryIf a major acquisition program has an actual breach with a cost overrun greater than 20 percent or
			 a schedule delay greater than 12 months from the costs or schedule set
			 forth in the acquisition program baseline for the program, the Secretary
			 and the Inspector General of the Department shall be notified not later
			 than five business days after the actual breach is identified.
									(2)Remediation plan and root cause analysis
									(A)In generalIn the case of an actual breach with a cost overrun greater than 15 percent or a schedule delay
			 greater than 180 days from the costs or schedule set forth in the
			 acquisition program baseline, a remediation plan and root cause analysis
			 is required, and the Under Secretary for Management or his designee shall
			 establish a date for submission within the Department of a breach
			 remediation plan and root cause analysis in accordance with this
			 subsection.
									(B)Remediation planThe remediation plan required under this subsection shall be submitted in writing to the head of
			 the Component concerned, the Executive Director referred to in section
			 709(b) of this Act, and the Under Secretary for Management. The plan
			 shall—
										(i)explain the circumstances of the breach;
										(ii)provide prior cost estimating information;
										(iii)propose corrective action to control cost growth, schedule delays, or performance issues;
										(iv)in coordination with Component Acquisition Executive, discuss all options considered, including the
			 estimated impact on cost, schedule, or performance of the program if no
			 changes are made to current requirements, the estimated cost of the
			 program if requirements are modified, and the extent to which funding from
			 other programs will need to be reduced to cover the cost growth of the
			 program; and
										(v)explain the rationale for why the proposed corrective action is recommended.
										(C)Root cause analysisThe root cause analysis required under this subsection shall determine the underlying cause or
			 causes of shortcomings in cost, schedule, or performance of the program,
			 including the role, if any, of the following:
										(i)Unrealistic performance expectations.
										(ii)Unrealistic baseline estimates for cost or schedule or changes in program requirements.
										(iii)Immature technologies or excessive manufacturing or integration risk.
										(iv)Unanticipated design, engineering, manufacturing, or technology integration issues arising during
			 program performance.
										(v)Changes in procurement quantities.
										(vi)Inadequate program funding or changes in planned out-year funding from one five-year funding plan
			 to the next five-year funding plan as outlined in the Future Years
			 Homeland Security Program required under section 874 of this Act.
										(vii)Legislative, legal, or regulatory changes.
										(viii)Inadequate program management personnel, including lack of training, credentials, certifications,
			 or use of best practices.
										(3)Correction of breachThe Under Secretary for Management or his designee shall establish a date for submission within the
			 Department of a program of corrective action that ensures that one of the
			 following actions has occurred:
									(A)The breach has been corrected and the program is again in compliance with the original acquisition
			 program baseline parameters.
									(B)A revised acquisition program baseline has been approved.
									(C)The program has been halted or cancelled.
									(c)Requirements relating to congressional notification if breach occurs
								(1)Notification to congressIf a notification is made under subsection (b)(1)(B) for a breach in a major acquisition program
			 with a cost overrun greater than 15 percent or a schedule delay greater
			 than 180 days from the costs or schedule set forth in the acquisition
			 program baseline, or with an anticipated failure for any key performance
			 threshold or parameter specified in the acquisition program baseline, the
			 Under Secretary for Management shall notify the congressional homeland
			 security committees of the breach in the next quarterly Comprehensive
			 Acquisition Status Report after the Under Secretary for Management
			 receives the notification from the program manager under subsection
			 (b)(1)(B).
								(2)Substantial variances in costs or scheduleIf a likely cost overrun is greater than 20 percent or a likely delay is greater than 12 months
			 from the costs and schedule set forth in the acquisition program baseline
			 for a major acquisition program, the Under Secretary for Management shall
			 include in the notification required in (c)(1) a written certification,
			 with supporting explanation, that—
									(A)the acquisition is essential to the accomplishment of the Department’s mission;
									(B)there are no alternatives to such capability or asset that will provide equal or greater capability
			 in both a more cost-effective and timely manner;
									(C)the new acquisition schedule and estimates for total acquisition cost are reasonable; and
									(D)the management structure for the acquisition program is adequate to manage and control performance,
			 cost, and schedule.
									(3)Submissions to congressNot later than 30 calendar days after submission to such committees of a breach notification under
			 paragraph (1) of this section for a major acquisition program, the Under
			 Secretary for Management shall submit to such committees the following:
									(A)A copy of the remediation plan and the root cause analysis prepared under subsection (b)(2) for the
			 program.
									(B)A statement describing the corrective action or actions that have occurred pursuant to subsection
			 (b)(3) for the program, with a justification for the action or actions.
									(d)Additional actions if breach occurs
								(1)Prohibition on obligation of fundsDuring the 90-day period following submission under subsection (c)(3) of a remediation plan, root
			 cause analysis, and statement of corrective actions with respect to a
			 major acquisition program, the Under Secretary for Management shall submit
			 a certification described in paragraph (2) of this subsection to the
			 congressional homeland security committees. If the Under Secretary for
			 Management does not submit such certification by the end of such 90-day
			 period, then funds appropriated to the major acquisition program shall not
			 be obligated until the Under Secretary for Management submits such
			 certification.
								(2)CertificationFor purposes of paragraph (1), the certification described in this paragraph is a certification
			 that—
									(A)the Department has adjusted or restructured the program in a manner that addresses the root cause
			 or causes of the cost growth in the program; and
									(B)the Department has conducted a thorough review of the breached program’s acquisition decision event
			 approvals and the current acquisition decision event approval for the
			 breached program has been adjusted as necessary to account for the
			 restructured program..
				(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 837 the following new item:
					
						
							Sec. 838. Congressional notification and other requirements for major acquisition program breach..
				302.Multiyear acquisition strategy
				(a)In general
					(1)AmendmentSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
						
							839.Multiyear acquisition strategy
								(a)Multiyear acquisition strategy requiredNot later than one year after the date of the enactment of this section, the Secretary shall submit
			 to the appropriate homeland security committees a multiyear acquisition
			 strategy to guide the overall direction of the acquisitions of the
			 Department while allowing flexibility to deal with ever-changing threats
			 and risks and to help industry better understand, plan, and align
			 resources to meet the future acquisition needs of the Department. The
			 strategy shall be updated and included in each Future Years Homeland
			 Security Program required under section 874 of this Act.
								(b)ConsultationIn developing the strategy, the Secretary shall consult with others as the Secretary deems
			 appropriate, including headquarters, Components, employees in the field,
			 and when appropriate, individuals from industry and the academic
			 community.
								(c)Form of strategyThe report shall be submitted in unclassified form but may include a classified annex for any
			 sensitive or classified information if necessary. The Department also
			 shall publish the plan in an unclassified format that is publicly
			 available.
								(d)Contents of strategyThe strategy shall include the following:
									(1)Prioritized listA systematic and integrated prioritized list developed by the Under Secretary for Management or his
			 designee in coordination with all of the Component Acquisition Executives
			 of Department major acquisition programs that Department and Component
			 acquisition investments seek to address, that includes the expected
			 security and economic benefit of the program or system and an analysis of
			 how the security and economic benefit derived from the program or system
			 will be measured.
									(2)InventoryA plan to develop a reliable Department-wide inventory of investments and real property assets to
			 help the Department plan, budget, schedule, and acquire upgrades of its
			 systems and equipment and plan for the acquisition and management of
			 future systems and equipment.
									(3)Funding gapsA plan to address funding gaps between funding requirements for major acquisition programs and
			 known available resources including, to the maximum extent practicable,
			 ways of leveraging best practices to identify and eliminate overpayment
			 for items to prevent wasteful purchasing, achieve the greatest level of
			 efficiency and cost savings by rationalizing purchases, aligning pricing
			 for similar items, and utilizing purchase timing and economies of scale.
									(4)Identification of capabilitiesAn identification of test, evaluation, modeling, and simulation capabilities that will be required
			 to support the acquisition of the technologies to meet the needs of the
			 plan and ways to leverage to the greatest extent possible the emerging
			 technology trends and research and development trends within the public
			 and private sectors and an identification of ways to ensure that the
			 appropriate technology is acquired and integrated into the Department’s
			 operating doctrine and procured in ways that improve mission performance.
									(5)Focus on flexible solutionsAn assessment of ways the Department can improve its ability to test and acquire innovative
			 solutions to allow needed incentives and protections for appropriate
			 risk-taking in order to meet its acquisition needs with resiliency,
			 agility, and responsiveness to assure the Nation’s homeland security and
			 facilitate trade.
									(6)Focus on Incentives to Save Taxpayer DollarsAn assessment of ways the Department can develop incentives for program managers and senior
			 Department acquisition officials to prevent cost overruns, avoid schedule
			 delays, and achieve cost savings in major acquisition programs.
									(7)Focus on addressing delays and bid protestsAn assessment of ways the Department can improve the acquisition process to minimize cost overruns
			 in requirements development, procurement announcements, requests for
			 proposals, evaluation of proposals, protests of decisions and awards and
			 through the use of best practices as defined in section 4(b) of the DHS
			 Acquisition Accountability and Efficiency Act and lessons learned by the
			 Department and other Federal agencies.
									(8)Focus on improving outreachAn identification and assessment of ways to increase opportunities for communication and
			 collaboration with industry, small and disadvantaged businesses,
			 intra-government entities, university centers of excellence, accredited
			 certification and standards development organizations, and national
			 laboratories to ensure that the Department understands the market for
			 technologies, products, and innovation that is available to meet its
			 mission needs to inform the requirements-setting process and before
			 engaging in an acquisition, including—
										(A)methods designed especially to engage small and disadvantaged businesses and a cost-benefit
			 analysis of the tradeoffs that small and disadvantaged businesses provide,
			 barriers to entry for small and disadvantaged businesses, and unique
			 requirements for small and disadvantaged businesses; and
										(B)within the Department Vendor Communication Plan and Market Research Guide, instructions for
			 interaction by program managers with such entities to prevent
			 misinterpretation of acquisition regulations and to permit freedom within
			 legal and ethical boundaries for program managers to interact with such
			 businesses with transparency.
										(9)CompetitionA plan regarding competition as described in subsection (e).
									(10)Acquisition workforceA plan regarding the Department acquisition workforce as described in subsection (f).
									(11)Feasibility of workforce development fund pilot programAn assessment of the feasibility of conducting a pilot program to establish an acquisition
			 workforce development fund as described in subsection (g).
									(e)Competition planThe strategy shall also include a plan (referred to in subsection (d)(9)) that shall address
			 actions to ensure competition, or the option of competition, for major
			 acquisition programs. The plan may include assessments of the following
			 measures in appropriate cases if such measures are cost effective:
									(1)Competitive prototyping.
									(2)Dual-sourcing.
									(3)Unbundling of contracts.
									(4)Funding of next-generation prototype systems or subsystems.
									(5)Use of modular, open architectures to enable competition for upgrades.
									(6)Acquisition of complete technical data packages.
									(7)Periodic competitions for subsystem upgrades.
									(8)Licensing of additional suppliers, including small businesses.
									(9)Periodic system or program reviews to address long-term competitive effects of program decisions.
									(f)Acquisition workforce plan
									(1)Acquisition workforceThe strategy shall also include a plan (referred to in subsection (d)(10)) to address Department
			 acquisition workforce accountability and talent management that identifies
			 the acquisition workforce needs of each Component performing acquisition
			 functions and develops options for filling those needs with qualified
			 individuals, including a cost-benefit analysis of contracting for
			 acquisition assistance.
									(2)Additional matters coveredThe acquisition workforce plan shall address ways to—
										(A)improve the recruitment, hiring, training, and retention of Department acquisition workforce
			 personnel, including contracting officer’s representatives, in order to
			 retain highly qualified individuals that have experience in the
			 acquisition life cycle, complex procurements, and management of large
			 programs;
										(B)empower program managers to have the authority to manage their programs in an accountable and
			 transparent manner as they work with the acquisition workforce;
										(C)prevent duplication within Department acquisition workforce training and certification requirements
			 through leveraging already-existing training within the Federal
			 Government, academic community, or private industry;
										(D)achieve integration and consistency with Government-wide training and accreditation standards,
			 acquisition training tools, and training facilities;
										(E)designate the acquisition positions that will be necessary to support the Department acquisition
			 requirements, including in the fields of—
											(i)program management;
											(ii)systems engineering;
											(iii)procurement, including contracting;
											(iv)test and evaluation;
											(v)life cycle logistics;
											(vi)cost estimating and program financial management; and
											(vii)additional disciplines appropriate to Department mission needs;
											(F)strengthen the performance of contracting officer’s representatives (as defined in Subpart 1.602-2
			 and Subpart 2.101 of the Federal Acquisition Regulation), including by—
											(i)assessing the extent to which contracting officer’s representatives are certified and receive
			 training that is appropriate;
											(ii)determining what training is most effective with respect to the type and complexity of assignment;
			 and
											(iii)implementing actions to improve training based on such assessment; and
											(G)identify ways to increase training for relevant investigators and auditors to examine fraud in
			 major acquisition programs, including identifying opportunities to
			 leverage existing Government and private sector resources in coordination
			 with the Inspector General of the Department.
										(g)Feasibility of workforce development fund pilot programThe strategy shall also include an assessment (referred to in subsection (d)(11)) of the
			 feasibility of conducting a pilot program to establish a Homeland Security
			 Acquisition Workforce Development Fund (in this subsection referred to as
			 the Fund) to ensure the Department acquisition workforce has the capacity, in both personnel and skills,
			 needed to properly perform its mission and ensure that the Department
			 receives the best value for the expenditure of public resources. The
			 assessment shall address the following:
									(1)Ways to fund the Fund, including the use of direct appropriations, or the credit, transfer, or
			 deposit of unobligated or unused funds from Department Components into the
			 Fund to remain available for obligation in the fiscal year for which
			 credited, transferred, or deposited and to remain available for successive
			 fiscal years.
									(2)Ways to reward the Department acquisition workforce and program managers for good program
			 management in controlling cost growth, limiting schedule delays, and
			 ensuring operational effectiveness through providing a percentage of the
			 savings or general acquisition bonuses.
									(3)Guidance for the administration of the Fund that includes provisions to do the following:
										(A)Describe the costs and benefits associated with the use of direct appropriations or credit,
			 transfer, or deposit of unobligated or unused funds to finance the Fund.
										(B)Describe the manner and timing for applications for amounts in the Fund to be submitted.
										(C)Explain the evaluation criteria to be used for approving or prioritizing applications for amounts
			 in the Fund in any fiscal year.
										(D)Explain the mechanism to report to Congress on the implementation of the Fund on an ongoing basis.
										(E)Detail measurable performance metrics to determine if the Fund is meeting the objective to improve
			 the acquisition workforce and to achieve cost savings in acquisition
			 management..
					(2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 838 the following new item:
						
							
								Sec. 839. Multiyear acquisition strategy..
					(b)Conforming amendment to future years homeland security programSection 874(b) of the Homeland Security Act of 2002 (6 U.S.C. 454(b)) is amended—
					(1)by striking and at the end of paragraph (2);
					(2)by striking the period at the end of paragraph (3) and inserting ; and; and
					(3)by adding at the end the following new paragraph:
						
							(4)include the multiyear acquisition strategy required under section 839 of this Act..
					303.Acquisition reports
				(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is further amended by adding at the end the following new section:
					
						840.Acquisition reports
							(a)Comprehensive Acquisition Status Report
								(1)In generalThe Under Secretary for Management each year shall submit to the congressional homeland security
			 committees, at the same time as the President’s budget is submitted for a
			 fiscal year under section 1105(a) of title 31, United States Code, a comprehensive acquisition status report. The report shall
			 include the following:
									(A)The information required under the heading Office of the Under Secretary for Management under Title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74) (as required under the Department of Homeland Security Appropriations Act, 2013 (Public Law 113–6).
									(B)A listing of programs that have been cancelled, modified, paused, or referred to the Under
			 Secretary for Management or Deputy Secretary for additional oversight or
			 action by the Board, Department Office of Inspector General, or the
			 Comptroller General.
									(C)A listing of established Executive Steering Committees, which provide governance of a program or
			 related set of programs and lower-tiered oversight, and support between
			 acquisition decision events and Component reviews, including the mission
			 and membership for each.
									(2)Information for major acquisition programsFor each major acquisition program, the report shall include the following:
									(A)A narrative description, including current gaps and shortfalls, the capabilities to be fielded, and
			 the number of planned increments or units.
									(B)Acquisition Review Board (or other board designated to review the acquisition) status of each
			 acquisition, including the current acquisition phase, the date of the last
			 review, and a listing of the required documents that have been reviewed
			 with the dates reviewed or approved.
									(C)The most current, approved acquisition program baseline (including project schedules and events).
									(D)A comparison of the original acquisition program baseline, the current acquisition program
			 baseline, and the current estimate.
									(E)Whether or not an independent verification and validation has been implemented, with an explanation
			 for the decision and a summary of any findings.
									(F)A rating of cost risk, schedule risk, and technical risk associated with the program (including
			 narrative descriptions and mitigation actions).
									(G)Contract status (including earned value management data as applicable).
									(H)A lifecycle cost of the acquisition, and time basis for the estimate.
									(3)UpdatesThe Under Secretary shall submit quarterly updates to such report not later than 45 days after the
			 completion of each quarter.
								(b)Quarterly Program Accountability ReportThe Under Secretary for Management shall prepare a quarterly program accountability report to meet
			 the Department’s mandate to perform program health assessments and improve
			 program execution and governance. The report shall be submitted to the
			 congressional homeland security committees..
				(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding after the item relating to section 839 the following new item:
					
						
							Sec. 840. Acquisition reports..
				304.Government Accountability Office review of multiyear acquisition strategy
				(a)Review requiredAfter submission to Congress of the first multiyear acquisition strategy (pursuant to section 839
			 of the Homeland Security Act of 2002) after the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct a
			 review of the plan within 180 days to analyze the viability of the plan’s
			 effectiveness in the following:
					(1)Complying with the requirements in section 839 of the Homeland Security Act of 2002, as added by
			 section 302 of this Act.
					(2)Establishing clear connections between Department objectives and acquisition priorities.
					(3)Demonstrating that Department acquisition policy reflects program management best practices and
			 standards.
					(4)Ensuring competition or the option of competition for major acquisition programs.
					(5)Considering potential cost savings through using already-existing technologies when developing
			 acquisition program requirements.
					(6)Preventing duplication within Department acquisition workforce training requirements through
			 leveraging already-existing training within the Federal Government,
			 academic community, or private industry.
					(7)Providing incentives for program managers to reduce acquisition and procurement costs through the
			 use of best practices and disciplined program management.
					(8)Assessing the feasibility of conducting a pilot program to establish a Homeland Security
			 Acquisition Workforce Development Fund.
					(b)Report requiredThe Comptroller General shall submit to the congressional homeland security committees a report on
			 the review required by this section. The report shall be submitted in
			 unclassified form but may include a classified annex.
				305.Office of Inspector General report
				(a)Review requiredNo later than 2 years following the submission of the report submitted by the Comptroller General
			 of the United States as required by section 304, the Department’s
			 Inspector General shall conduct a review of whether the Department has
			 complied with the multiyear acquisition strategy (pursuant to section 839
			 of the Homeland Security Act of 2002) and adhered to the strategies set
			 forth in the plan. The review shall also consider whether the Department
			 has complied with the requirements to provide the Acquisition Review Board
			 with a capability development plan for each major acquisition program.
				(b)Report requiredThe Inspector General shall submit to the congressional homeland security committees a report of
			 the review required by this section. The report shall be submitted in
			 unclassified form but may include a classified annex.
				
	Passed the House of Representatives June 9, 2014.Karen L. Haas,Clerk
